Cite as 2014 Ark. 83

                   SUPREME COURT OF ARKANSAS
                                          No.   CR-13-671

ED DESHAWN HARRIS                                    Opinion Delivered February   20, 2014
                                 APPELLANT
                                                     PRO SE MOTION FOR EXTENSION
V.                                                   OF TIME TO FILE BRIEF [PULASKI
                                                     COUNTY CIRCUIT COURT, NO. 60CR-
                                                     09-1184]
STATE OF ARKANSAS
                                   APPELLEE          HONORABLE CHRISTOPHER
                                                     CHARLES PIAZZA, JUDGE

                                                     APPEAL DISMISSED; MOTION
                                                     MOOT.


                                           PER CURIAM


       In 2009, appellant Ed Deshawn Harris entered a guilty plea in the Pulaski County Circuit

Court to first-degree murder and was sentenced to 480 months’ imprisonment. In 2013,

appellant filed in the circuit court a pro se petition for writ of error coram nobis alleging that his

guilty plea was coerced due to ineffectiveness of counsel and that he was incompetent at the time

of entering the plea. The circuit court denied relief, and appellant timely lodged an appeal from

that order. Now before us is appellant’s motion for extension of time to file his brief-in-chief.

       We need not address the merits of the motion, however, because it is clear from the

record that appellant could not prevail on appeal if the appeal were permitted to go forward.

An appeal from an order that denied a petition for postconviction relief, including a petition for

writ of error coram nobis, will not be permitted to go forward where it is clear that the appellant

could not prevail. Demeyer v. State, 2013 Ark. 456 (per curiam); Morgan v. State, 2013 Ark. 341 (per

curiam). Accordingly, the appeal is dismissed, and the motion is moot.
                                        Cite as 2014 Ark. 83

       A writ of error coram nobis is an extraordinarily rare remedy more known for its denial

than its approval. Cromeans v. State, 2013 Ark. 273 (per curiam). The writ is allowed only under

compelling circumstances to achieve justice and to address errors of the most fundamental

nature. Id. We have held that a writ of error coram nobis is available to address certain errors

that are found in one of four categories: (1) insanity at the time of trial, (2) a coerced guilty plea,

(3) material evidence withheld by the prosecutor, or (4) a third-party confession to the crime

during the time between conviction and appeal. Greene v. State, 2013 Ark. 251 (per curiam). The

function of the writ is to secure relief from a judgment rendered while there existed some fact

that would have prevented its rendition if it had been known to the circuit court and which,

through no negligence or fault of the defendant, was not brought forward before rendition of

the judgment. Id. Coram-nobis proceedings are attended by a strong presumption that the

judgment of conviction is valid. Id. The petitioner has the burden of demonstrating a

fundamental error of fact extrinsic to the record. Burks v. State, 2013 Ark. 188 (per curiam).

When reviewing the denial of a petition for writ of error coram nobis, we determine whether the

circuit court abused its discretion in denying the writ. Lee v. State, 2012 Ark. 401 (per curiam).

       Appellant first asserted in his petition that his guilty plea was coerced. However,

appellant did not contend that the plea was given as a result of fear, duress, or threats of mob

violence as previously recognized by this court as cognizable in coram-nobis relief. See, e.g.,

Hardwick v. State, 220 Ark. 464, 248 S.W.2d 377 (1952). Rather, the crux of appellant’s claim is

that the plea was not voluntarily, intelligently, and knowingly given due to the alleged

ineffectiveness of counsel. Allegations of ineffective assistance of counsel are outside the



                                                  2
                                      Cite as 2014 Ark. 83

purview of a coram-nobis proceeding. Watts v. State, 2013 Ark. 485 (per curiam); Hall v. State,

2013 Ark. 404 (per curiam). Allegations that counsel did not render the effective assistance

guaranteed a criminal defendant by the Sixth Amendment are properly raised in a timely petition

for postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2013). A

petition for writ of error coram nobis is not a substitute for proceeding under Rule 37.1. State

v. Tejeda-Acosta, 2013 Ark. 217, ___ S.W.3d ___.

       Intertwined with the allegation of a coerced guilty plea, appellant next asserted that his

plea was not voluntarily and intelligently given because he was not competent at the time he

entered the plea of guilty due to “significant cognitive impairment” caused by his use of illegal

drugs. The argument advanced by appellant is conclusory, without any factual basis, and does

not demonstrate that there was any issue concerning his competency that was hidden or

unknown to him at the time the plea was entered. Thus, the issue could have been raised at that

time and is not a ground for proceeding with a petition for writ of error coram nobis.

       Appeal dismissed; motion moot.

       Ed Deshawn Harris, pro se appellant.

       No response.




                                               3